DETAILED ACTION
This Office action is in response to the amendment and remarks filed on November 11th, 2020.  Claims 1-20 are pending, with no new claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on November 11th, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,563,958 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The terminal disclaimer overcomes the double patenting rejections of record.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: with regards to claims 1, 3, and 9, the prior art of record does not disclose an apparatus comprising: at least one transmitter configured to transmit wireless signals that create different localized heating in different portions of a scene, the different localized heating in the different portions of the scene based on different moisture or liquid content within objects in the scene; and at least one controller configured to control the at least one transmitter in order to control the different localized heating in the different portions of the scene and to create a desired thermal radiation pattern in the scene, wherein the 
The closest prior art of record is US 7,795,583 (Hubbard et al.).  Hubbard et al. discloses an apparatus comprising: at least one transmitter configured to transmit wireless signals that create different localized heating in different portions of a scene, the different localized heating in the different portions of the scene based on different moisture or liquid content within objects in the scene; and at least one controller configured to control the at least one transmitter in order to control the different localized heating in the different portions of the scene and to create a desired thermal radiation pattern in the scene (see OA dated 10/6/20 for item matching).  Hubbard et al. does not disclose wherein the desired thermal radiation pattern in the scene comprises a camouflage pattern that increases clutter in an infrared image of the scene.  It would would not have been obvious to modify Hubbard et al. to use a camouflage pattern because Hubbard is directed to finding an object in the environment. There are arts of record that disclose using IR radiation to create a camouflage, but they all use direct projection of an IR scene or clutter on a uniform background, rather than different localized heating of a non-uniform scene.
Claim 5 substitutes the creation of a false shape in the infrared scene for the camouflage pattern.  This would not be an obvious extension of Hubbard for the same reason that Hubbard is directed to detecting true objects.  Claims 6 and 7, from which claims 2 and 4 depend, require the creation of a desired dynamic thermal radiation pattern in the scene.  Again, prior arts of record are known which can do this with IR projection, but not through differential heating of objects within the scene.  Hubbard .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782.  The examiner can normally be reached on 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2896